DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 01/27/2021.  As directed by the amendment: claims 28 and 38 have been amended.  Thus, claims 28 – 33, and 35 – 40 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 4 – 10, filed 01/27/2021, with respect to the rejection(s) of claim(s) 28 and 35 under 35 U.S.C. 102(a)(1) in view of Lonky (U.S. 8,915,894) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Higuchi (U.S. 2012/0302972) and Chowdhury (U.S. 2007/0116752).  See rejection below for more details.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28, 29, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi (U.S 2012/0302972).
Regarding claim 28, Higuchi teaches a method for delivering a drug into a tissue of a patient non-invasively for treating a disease or condition in the patient in need thereof (Figures 1 – 5), comprising: 
placing a surface of a drug reservoir (43) in contact with surface of the tissue (“the reservoir can be positioned in the housing to only contact the sclera in the lower cul-de-sac of the eye,” paragraph [0069]) to which the surface of the drug reservoir has been conformed such that an air-tight contact between the drug reservoir surface and the surface of the tissue is formed (Figures 3 and 4) and such that a fluid in the drug reservoir is placed in fluid communication with the surface of the tissue (as shown in Figures 3 and 4 and discussed in paragraphs [0056], [0067], and [0069]);
and creating a vacuum (“a vacuum between the device and the eye can cause a tight adherence there between; Such a tight adherence or "gripping" of the eye surface by the device maintains the active agent reservoir at a distinct location with respect to the eye,” paragraph [0056]) within the drug reservoir without disrupting the tissue and to effect diffusion of the fluid in the drug reservoir through the epithelial or surface of the tissue and into the subsurface of the tissue (“In some cases, eye tissue associated with a reservoir can become "primed" and thus more readily pass active agent there through; Accordingly, maintaining the reservoir at a distinct location can enhance active agent delivery,” paragraph [0056]);  Examiner notes that the disclosure of Higuchi satisfies the limitation “without disrupting the tissue” since paragraph [0101] of the current Applicant’s specification discloses that “disrupting the tissue” is the physical debridement of the epithelial surface with a blade, scalpel, or spatulated instruments or similar.
Regarding claim 29, Higuchi teaches that the surface of the tissue is the epithelial surface (since the elements 48 are shown to be teaching the eye as seen in Figures 3 and 4).
Regarding claim 31, Higuchi teaches that the fluid comprises an anti-microbial, an anti-inflammatory, an analgesic, antiseptic, or an anti-VEGF drug (paragraph [0079]).
Regarding claim 32, Higuchi teaches that the delivery of a drug is for the treatment of uveitis, keratoconus, glaucoma, dry eye, diabetic macular edema, age-related macular degeneration, corneal infection or cytomegalovirus retinitis (paragraph [0078]).

Claims 35 – 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chowdhury (U.S. 2007/0116752).
Regarding claim 35, Chowdhury teaches a method for delivering a drug into the skin of a patient for treating a disease or condition in the patient in need thereof (Figures 1 – 7), comprising: 
placing a surface of a drug reservoir (10) in contact with a skin surface to which the surface of the drug reservoir forms an air-tight contact and such that a fluid in the drug reservoir is placed in fluid communication with the skin surface (“The reservoir layer 10 is flexible and its lower surface is bounded by a resilient membrane 12, which is perforated by pores through which the drug formulation can pass; An adhesive layer 14 is applied to the membrane 12, which is intended to attach the device to the skin of a patient; The adhesive layer 14 must be suitable for removably bonding the membrane 12 to human or animal skin,” paragraph [0050]) as shown in Figure 7 3 and 4 and discussed in paragraphs [0050], and [0081] – [0085];
and creating a vacuum (“activation of the pump will cause the evacuation of the pores 26,32 and thus a reduction in pressure in the pores,” paragraph [0083]) within the drug reservoir to effect diffusion of the fluid in the drug reservoir through the skin surface and into a subsurface of the skin (“The results will be collapse of these pores 26,32 and to an extent, collapse of the pores in the skin itself that have been widened by the flexor/relaxor motion of the device… Once a threshold level of vacuum is reached, the collapsible membrane 36 will collapse, resulting in the drug filling both the pore cavities 26,32 in the device leading out of the reservoir layer 10, and the pores in the skin 30 that have partially collapsed towards the upper surface. The speed of uptake of the drug or therapeutic agent will be dramatically enhanced as a result,” paragraphs [0083] and [0084]).  Examiner notes that the disclosure of Chowdhury satisfies the limitation “without disrupting the tissue” since paragraph [0101] of the Applicant’s specification discloses that “disrupting the tissue” is the physical debridement of the epithelial surface with a blade, scalpel, or spatulated instruments or similar.
Regarding claim 36, Chowdhury teaches that the drug is delivered into a sebaceous gland (paragraphs [0013] and [0017]]).
Regarding claim 37, Chowdhury teaches that the drug is delivered through epidermal, dermal, and/or subcutaneous layers of the skin (paragraphs [0017], [0032] and [0065]).
Regarding claim 38, Chowdhury the drug is delivered into a bloodstream (paragraph [0005])
Regarding claim 39, Chowdhury teaches that that the drug is delivered into a sweat gland (paragraphs [0013] and [0017]]).
Regarding claim 40, Chowdhury teaches that a vacuum is used to increase extracellular space and/or pore sizes within the skin prior to drug diffusion into the skin (“the mechanical action on the reservoir will create pressure on its contents thus forcing it through the available exits; In this case it will be forced towards the pores and follicles; These pores and follicles will expand in diameter due to the forces exerted on them through extension of the reservoir and its underlying adhesive layer that is in contact with the skin; This may be further enhanced by use of `vacuum` as described below,” paragraph [0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (U.S 2012/0302972) in view of Lonky (U.S. 8,915,894).
Regarding claim 30, Higuchi teaches claim 29 as seen above.
Higuchi further teaches that the fluid can comprises any therapeutic substances suitable for the intended treatment (paragraphs [0078] – [0083]).
However, Higuchi does not specify that the fluid comprises a substance that is capable of catalyzing the cross-linking of macromolecules in the tissue.
Lonky teaches a method for delivering a drug into a tissue of a patient non-invasively similar to Higuchi and the current application, further including that the fluid comprises a substance that is capable of catalyzing the cross-linking of macromolecules in the tissue (Col. 28, line 58 – Col. 29, line 11).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Lonky with the method of Higuchi in order to deliver the appropriate therapeutic agent to the target location (Col. 28, line 58 – Col. 29, line 11).  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fluid comprises a substance that is capable of catalyzing the cross-linking of macromolecules in the tissue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)
Regarding claim 33, Higuchi teaches claim 28 as seen above.
Higuchi further teaches a pressure regulator 41 as discussed in paragraphs [0066] and [0067].
However, Higuchi does not specify that the vacuum is a pressure between 1 and 100 torr.
Lonky teaches a method for delivering a drug into a tissue of a patient non-invasively similar to Higuchi and the current application, further including that the vacuum is a pressure between 1 and 100 torr (Col. 5, line 4 – 57).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Lonky with the method of Higuchi in order to apply the appropriate vacuum pressure to the target area for the treatment (Col. 5, line 4 – 57).  Further, the claim would have been obvious to one having ordinary skill in the art at the time the application was filed because the technique for improving a particular class of methods was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783